J-S38028-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW SHELTON PARKER                     :
                                               :
                       Appellant               :   No. 643 WDA 2021

               Appeal from the PCRA Order Entered May 6, 2021
       In the Court of Common Pleas of Butler County Criminal Division at
                        No(s): CP-10-CR-0000052-2017


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                                 FILED: JULY 01, 2022

        Appellant, Matthew Shelton Parker, appeals from the Order entered on

May 6, 2021, dismissing his Petition filed pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S. §§ 9541-46. After careful review, we remand for

further proceedings.

        The Commonwealth charged Appellant with multiple crimes for sex

abuse Appellant perpetrated against Victim, a minor. The Commonwealth

introduced evidence at trial proving that Appellant used his hands to touch

Victim’s genitals on numerous occasions and had sex with Victim on at least

two occasions, all while Victim was a minor. These acts formed the basis of

the charges against Appellant.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S38028-21



      In addition, the Commonwealth introduced evidence at trial that on two

occasions, Appellant sexually abused Victim while outside Butler County.

These acts did not form the basis of the crimes charged. Appellant’s counsel

did not object to admission of this other crimes evidence or request that the

trial court instruct the jury regarding its limited consideration of this evidence.

      On February 28, 2018, the jury convicted Appellant of three counts of

Indecent Assault, two counts of Rape, and one count each of Aggravated

Indecent Assault, Corruption of Minors, and Endangering the Welfare of a

Child. On July 31, 2018, the trial court sentenced Appellant to 148 to 256

months’ incarceration. This Court affirmed Appellant’s Judgment of Sentence,

finding in relevant part that Appellant waived a challenge to the trial court’s

failure to issue a limiting instruction by not requesting such an instruction at

trial. Commonwealth v. Parker, No. 1186 WDA 2018, 2019 WL 2025247 at

*2 (Pa. Super. filed May 8, 2019). We further opined that the other crimes

evidence was admissible under the res gestae and common scheme

exceptions to Pa.R.E. 404(b). Id. On February 8, 2021, our Supreme Court

denied allowance of appeal. Commonwealth v. Parker, 244 A.3d 1224 (Pa.

2021).

      On March 1, 2021, Appellant filed the instant counseled PCRA Petition,

his first, asserting claims of ineffective assistance of trial counsel for, inter

alia, failing to request a limiting instruction. On April 27, 2021, the PCRA court

held a hearing on Appellant’s petition. Crucially, Appellant did not call trial

counsel to testify at this hearing. On May 6, 2021, the PCRA court dismissed

                                       -2-
J-S38028-21



Appellant’s petition, concluding that Appellant’s failure to call trial counsel to

testify at his hearing precluded Appellant from establishing that counsel lacked

a reasonable basis for his inaction. Appellant timely filed a Notice of Appeal.

       On December 20, 2021, Appellant filed a pro se Application for Relief

requesting that this Court remand his case to the PCRA court for appointment

of new PCRA counsel and the opportunity to raise claims of PCRA counsel

ineffectiveness. On January 18, 2022, we granted Appellant’s request.

       The PCRA court appointed Appellant’s current counsel who, on April 18,

2022, filed a Turner/Finley1 “no merit” letter and application to withdraw as

counsel. The letter, however, did not address Appellant’s assertion of

ineffective assistance of PCRA counsel identified in his Application for Relief.

       On May 26, 2022, this Court denied counsel’s request to withdraw and

directed counsel to address, in either a supplemental no-merit letter or an

appellate brief, Appellant’s assertion of ineffective assistance of PCRA counsel.

On June 6, 2022, counsel for Appellant filed an appellate brief addressing a

single question for review:

       Was Appellant’s initial PCRA counsel ineffective for failing to call
       Appellant’s trial attorney as a witness to answer to the claims of
       [i]neffective [a]ssistance of [c]ounsel against him at the
       [e]videntiary [h]earing on April 27, 2021?

Supplemental Appellant’s Br. at 5.




____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -3-
J-S38028-21



       Appellant argues that initial PCRA counsel was ineffective for failing to

present trial counsel’s testimony at Appellant’s PCRA hearing.2 Id. at 9-13.

We agree.

       We    presume      that    counsel      has   rendered    effective      assistance.3

Commonwealth v. Bickerstaff, 204 A.3d 988, 992 (Pa. Super. 2019). To

overcome this presumption, a petitioner must establish that: (1) the

underlying claim has arguable merit; (2) counsel lacked a reasonable basis for

his   act   or   omission;       and   (3)     petitioner   suffered   actual    prejudice.

Commonwealth v. Bradley, 261 A.3d 381, 390 (Pa. 2021).

       Appellant’s assertion—that initial PCRA counsel was ineffective for failing

to properly present evidence to prove trial counsel ineffectiveness—presents

a layered ineffectiveness claim. “Where a petitioner alleges multiple layers of

ineffectiveness, he is required to plead and prove, by a preponderance of the

evidence, each of the three prongs of ineffectiveness relevant to each layer of

representation.” Commonwealth v. Parrish, --- A.3d ---, 2022 WL 1244413

at *11 n.11 (Pa. 2022). “In determining a layered claim of ineffectiveness, the

critical inquiry is whether the first attorney that the defendant asserts was

ineffective did, in fact, render ineffective assistance of counsel. If that attorney

was effective, then subsequent counsel cannot be deemed ineffective for
____________________________________________


2 Appellant properly raised his claim of PCRA counsel ineffectiveness pursuant
to Commonwealth v. Bradley, 261 A.3d 381 (Pa. 2021).

3 To the extent necessary, we review the PCRA court’s order to determine if
the evidence of record support’s the court’s determination and if it is free of
legal error. Commonwealth v. Reaves, 923 A.2d 1119, 1124 (Pa. 2007).

                                             -4-
J-S38028-21



failing to raise the underlying issue.” Commonwealth v. Burkett, 5 A.3d

1260, 1270 (Pa. Super. 2010).

       Relevant to our analysis, when a trial court admits evidence of a

defendant’s other bad acts, “the defendant is entitled to a jury instruction that

the evidence is admissible only for a limited purpose.” Commonwealth v.

Solano, 129 A.3d 1156, 1178 (Pa. 2015). The decision of whether to seek a

jury   instruction,   however,   implicates    a   matter   of   trial   strategy.

Commonwealth v. Lesko, 15 A.3d 345, 401 (Pa. 2011). Therefore, to satisfy

the reasonableness prong of the ineffectiveness test, the petitioner must

prove that counsel’s failure to request a limiting instruction was not grounded

in a reasonable trial strategy. See Commonwealth v. Chmiel, 889 A.2d 501,

547 (Pa. 2005) (holding that trial counsel’s PCRA testimony established a

reasonable basis for declining to request a limiting instruction).

       Trial counsel’s testimony on this point is invaluable and, therefore,

“[w]hen the petitioner is granted a PCRA hearing, it is his burden to satisfy

this aspect of the test with direct questioning of trial counsel.”

Commonwealth v. Weiss, 81 A.3d 767, 798-99 (Pa. 2013) (emphasis

added). See also Commonwealth v. Koehler, 36 A.3d 121, 146 (Pa. 2012)

(faulting PCRA petitioner for declining to question trial counsel at PCRA hearing

on lack of strategic basis for failure to object); Lesko, 15 A.3d at 401 (faulting

petitioner for failing to ask counsel “his reasons for failing to request a

cautionary charge”).




                                      -5-
J-S38028-21



      Finally,   where   an   appellant   raises   a   claim   of   PCRA   counsel

ineffectiveness for the first time on appeal, this Court has “the ability to grant

or deny relief on straightforward claims, as well as the power to remand to

the PCRA court for the development of the record.” Bradley, 261 A.3d at 403.

We will remand “where there are material facts at issue concerning claims

challenging counsel’s stewardship and relief is not plainly unavailable as a

matter of law[.]” Id. at 402 (citation omitted). Additionally, we are mindful of

the “general rule” that “a lawyer should not be held ineffective without first

having an opportunity to address the accusation in some fashion.”

Commonwealth v. Colavita, 993 A.2d 874, 895 (Pa. 2010), overruled on

other grounds, Bradley, 261 A.3d at 390.

      After careful review, we determine that remand is necessary for further

development of the record. Our analysis of Appellant’s layered ineffectiveness

claim must begin with a determination of trial counsel’s effectiveness. Initial

PCRA counsel, however, failed to present trial counsel’s testimony at

Appellant’s PCRA hearing. Trial counsel’s testimony was necessary to

determine his effectiveness, and Appellant’s failure to present such testimony

directly caused the PCRA court to deny his claim:

      To prove the reasonableness prong, direct questioning of trial
      counsel is required. At [Appellant’s] evidentiary hearing for his
      petition, the only witness presented was [Appellant] himself, who
      gave his opinions on trial counsel’s actions. While the Amended
      Petition listed the trial counsel as a potential witness, trial counsel
      was not called and did not testify at the hearing. No testimony,
      other than [Appellant’s] opinions, was elucidated to show that trial
      counsel’s actions were unreasonable. [Appellant] stated that he


                                       -6-
J-S38028-21


       viewed trial counsel’s action to be ineffective, which is not
       persuasive to this [c]ourt.

                                          ***

       Therefore, this [c]ourt finds that the testimony presented does not
       satisfy the second prong of the IAC test. All three prongs are
       required to prove IAC, and therefore, [Appellant’s] claim of
       ineffective assistance of counsel fails with regard to the arguments
       addressing the prior bad acts and failure to request a cautionary
       instruction.

PCRA Ct. Op. at 6-7.4

       Without trial counsel’s testimony regarding the reasons for his inaction,

we are unable to determine if trial counsel was effective. Since we cannot

determine trial counsel’s effectiveness, we are unable to review initial PCRA

counsel’s effectiveness. For this reason, we vacate the order denying PCRA

relief and remand the matter to the PCRA court for further development of the

record. The PCRA court shall hold a supplemental hearing and conduct such

further proceedings as necessary to address Appellant’s claims of ineffective

assistance of trial and initial PCRA counsel.5

       Order vacated. Case remanded. Jurisdiction relinquished.




____________________________________________


4 As noted supra, this Court affirmed on direct review the admissibility of the
other bad acts evidence. Appellant’s claim relates solely to counsel’s failure to
request a limiting instruction to accompany admission of this evidence.

5 The PCRA court may, if necessary, allow Appellant to file a supplemental
PCRA petition to adequately address trial and initial PCRA counsel’s
effectiveness.

                                           -7-
J-S38028-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 07/30/2022




                          -8-